DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a luminescent solar concentrator comprising nanophosphors, classified in H01L31/055.
II. Claims 13-20, drawn to a method for preparing nanophosphors, classified in C09K11/7773.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a process using only one solution.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different 
classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent 
subject matter;(c) the inventions require a different field of search (for example, searching different 
classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 
U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sung Wook Kooh on 8/11/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Enhancing Forster resonance energy transfer (FRET) efficiency of titania-lanthanide hybrid upconversion nanomaterials by shortening the donor-acceptor distance” to Lin.
Regarding claims 1, 4, 5, and 7-9, Lin teaches down-shifting particles (section 3.1, p. 6: “The new design uses NIR 793 nm laser to excite the Nd3+ ions and through the energy down-shifting and up-conversion chain of Nd3+(λ793-808 nm) → Yb3+(λ980 nm) → Tm3+(λ475 nm) → TiO2 to produce ROS.”) comprising a core containing Nd3+- and Yb3+-doped fluoride-based represented by the formula NaY0.7F4:Nd3+0.15Yb3+0.15 (section 2.1, p. 4:  “Core NaYF4:Nd,Yb NPs, a total of 1 mmol Ln-triacetate in the Y:Nd:Yb = 70:15:15 mol% ratio (for NaYF4:Yb,Tm NPs, in the Y:Yb:Tm = 89.5:10:0.5 mol% ratio) were added to a 10 mL oleic acid (OA) and 15 mL octadecene (ODE) solution.”), which reads on the claimed Chemical Formula 1 where x = y = 0.15.
While the particles are not specifically recited as nanophosphors, it is expected that such particles are necessarily nanophosphors as they are nanoparticles and have the claimed formula. Regarding composition claims, if the composition is the same, it must have the same properties and are of nanometer scale size (see MPEP § 2112.01, II.).
Per claim 4, Lin teaches the limitations of claim 1. The core has a size of 14.7 nm (Fig. 1, p. 7).
Per claim 5, Lin teaches the limitations of claim 1. The core has a structure of hexagonal system (section 3.1, p. 6: “The respective X-ray diffraction (XRD) patterns and EDS data confirm that these UCNPs are hexagonal…”).
Per claim 7, Lin teaches the limitations of claim 1. The nanophosphors have a structure of hexagonal system (section 3.1, p. 6: “The respective X-ray diffraction (XRD) patterns and EDS data confirm that these UCNPs are hexagonal…”).
Per claims 8 and 9, Lin teaches the limitations of claim 1. The nanophosphors have down-shifting light emission properties of absorbing near infrared rays at 793 nm and emitting near infrared rays with a wavelength range of 950-1050 nm (Fig. 3, p. 8).
Nd3+ absorbs near infrared rays with a wavelength of 793 nm, and Yb3+ emits near infrared rays with a wavelength range of 975 nm (Scheme 1, p. 3).

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2019/0210886 to Chang. Supporting information regarding nomenclature is provided by “Sol-gel synthesis of β-NaYF4:Yb3+/Nd3+/Tm3+/Mn2+ nanophosphors and color-tunable upconversion luminescence” to Gao and Lin.
Regarding claims 1, 4, 5, and 7-9, Chang teaches down-shifting particles (¶0007) comprising a core containing Nd3+- and Yb3+-doped fluoride-based represented by the formula NaY1-x-yF4:Nd3+xYb3+y, wherein x satisfies 0.05<x<0.5 and y satisfies 0.05<y<0.5, such that x and y satisfy 0.1<x+y<1 (Fig. 8a, ¶0064, 0077; a skilled artisan would understand from at least section 2. Experimental of Gao and section 2.1 of Lin that a composition as cited by Chang is involves a replacement of Nd, Yb atoms for Y atoms).
While the particles are not specifically recited as nanophosphors, it is expected that such particles are necessarily nanophosphors as they are nanoparticles and have the claimed formula and are of nanometer-scale size. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Per claim 4, Chang teaches the limitations of claim 1. The core has a size of 27.3 nm (¶0077).
Per claims 5 and 7, Chang teaches the limitations of claim 1. While Chang does not specifically teach that the core has a structure of hexagonal system, or that the nanophosphors have a structure of hexagonal system, it is expected that these properties are necessarily present, as the reference teaches the claimed composition. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Per claims 8 and 9, Chang teaches the limitations of claim 1. The nanophosphors have down-shifting light emission properties of absorbing near infrared rays at 793 nm (¶0043) and emitting near infrared rays with a wavelength range of 975 nm (Fig. 8a).
While the reference does not specifically teach that Nd3+ absorbs near infrared rays with a wavelength of 793 nm, and Yb3+ emits near infrared rays with a wavelength range of 975 nm, it is expected that these properties are necessarily present, as the reference teaches the claimed composition. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN110514825A to Feng. Supporting information regarding nomenclature is provided by Gao and Lin.
Regarding claims 1, 4, 5, and 7-9, Feng teaches down shifting particles (Fig. 2 illustrates a photoluminescent spectrum at a higher wavelength than the excitation wavelength) comprising a core containing Nd3+-- and Yb3+-doped fluoride based nanoparticles represented by the formula NaY0.33F4:Nd3+0.60Yb3+0.07 (Fig. 1, bottom of p. 5 through top of p. 6 of translation; a skilled artisan would understand from at least section 2. Experimental of Gao and section 2.1 of Lin that a composition as cited by Feng involves a replacement of Nd, Yb atoms for Y atoms).
While the particles are not specifically recited as nanophosphors, it is expected that such particles are necessarily nanophosphors as they are nanoparticles and have the claimed formula and are of a nanometer scale size. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Per claim 4, Feng teaches the limitations of claim 1. The core has a size of 19.2 nm (Ibid.).
Per claim 5 and 7, Feng teaches the limitations of claim 1. While Feng does not specifically teach that the core has a structure of hexagonal system, or that the nanophosphors have a structure of hexagonal system, it is expected that these properties are necessarily present, as the reference teaches the claimed composition. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Per claims 8 and 9, Feng teaches the limitations of claim 1. The nanophosphors have down-shifting light emission properties of absorbing near infrared rays at 808 nm and emitting near infrared rays with a wavelength range of 950-1050 nm (Ibid.).
While the reference does not specifically teach that Nd3+ absorbs near infrared rays with a wavelength of 793 nm, and Yb3+ emits near infrared rays with a wavelength range of 975 nm, it is expected that these properties are necessarily present, as the reference teaches the claimed composition. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above.
Regarding claim 2, Feng teaches that the nanophosphors further comprise a shell comprising NaYF4, having a core-shell structure in which the shell surrounds the core (Ibid.). However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the shell to be an active shell containing a Nd3+-doped fluoride based crystalline compound is within the scope of that invention (bottom of p. 2 through top of p. 3 of the translation). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding the limitation that the fluoride-based crystalline compound is of the claimed formula, while Feng does not specifically teach a preferred range of Nd3+ doping concentrations, the reference does provide multiple examples of nanophosphors in which a Nd3+ doping concentration is 5% (middle of p. 5 of translation). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the Nd3+-doped fluoride based crystalline compound of the active shell to be formed of NaY0.95F4:Nd3+0.05, as it is within the scope of the reference. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 3, modified-Feng teaches the limitations of claim 2. While Feng does not specifically teach that the nanophosphors comprise an inactive shell containing NaYF4 nanocrystals, and thus have a core-shell-shell structure in which the inactive shell surrounds the active shell, Feng does teach that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an additional shell on a nanophosphor to have a core-shell-shell structure because it would have merely required a known multiplication of parts (bottom p. 2 of translation: “the near-infrared luminescent rare earth nano-material further comprises a shell layer, the shell layer is one layer or multiple layers, is covered outside the inner core”). The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding the material of the inactive shell that surrounds the active shell, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the outer shell to be formed of NaYF4 nanocrystals, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 6, modified-Feng teaches the limitations of claim 3. Feng teaches that a nanophosphor of that invention should be formed to have a size less than 200 nm (bottom of p. 2 of the translation), a range that overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0327714 to Patrick, and further in view of Feng. Supporting information regarding nomenclature is provided by Gao and Lin.
Regarding claims 10-12, Patrick teaches a transparent polymer composite film 60, as part of a luminescent solar concentrator (Fig. 2) comprising down-shifting nanophosphors (¶0003, 0038, 0082-0085). In an embodiment, the nanophosphors comprise a core containing fluoride based nanoparticles having the formula NaYF4, which are doped with, inter alia, Nd and Yb ions (¶0049, 0090, 0091). Specifically, Yb3+ dopant is recited because of its emission into the infrared (¶0094). While Patrick does not specifically teach that the nanophosphors are represented by claimed Chemical Formula 1. 
However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the nanophosphors of a core containing Nd3+-- and Yb3+-doped fluoride based nanoparticles represented by the formula NaY0.33F4:Nd3+0.60Yb3+0.07 (Fig. 1, bottom of p. 5 through top of p. 6 of translation; a skilled artisan would understand from at least section 2. Experimental of Gao and section 2.1 of Lin that a composition as cited by Feng involves a replacement of Nd, Yb atoms for Y atoms), as nanophosphors having that composition absorb in the near infrared (Fig. 2). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726